          Case: 1:18-cr-00109-TSB Doc #: 87 Filed: 03/25/19 Page: 1 of 1 PAGEID #: 554
                                            UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF OHIO
                                                     WESTERN DIVISION
UNITED STATES OF AMERICA,                                                                                                       .-
           Plaintiff,
     v.                                                                Case No. 1:18-cr-00109(12] !0,       MIR 25 r;; 2: 23
SETH NEZAT
           Defendant.
                                             CRIMINAL MINUTES before
                                          Magistrate Judge Stephanie K. Bowman
Courtroom Deputy: Kevin Moser
Court Reporter: Luke Lavin (Official)                                      Date/Time: 3/25/19 @ I :30 PM
United States Attorney: Matthew Singer
Defendant Attorney: Jay Clark (CJA)                                       Interpreter: N/A

Initial Appearance: 0Complaint; ~Indictment; 0Information;Opetitionfor supervised releaseORule 5(c)/32.J Proceedings
[81 Counsel present                 0   Superseding Indictment                                        D Pretrial Release Violation
[81 Defendant informed of charges and potential penalties D Defendant informed of nature of supervised release violation(s)
[81 Defendant informed of his I her rights ~ Defendant provided copy of charging document 0 copy provided to counsel (if sealed)
[81 Government moves for defendant to be detained pending detention hearing 3/27/19@ 1:30 PM
[81 Financial affidavit presented to the Court/Defendant D Defendant informed ofright to consulate notification (if applicable)
C8J Counsel appointed 0 FPD ~ CJA) 0 Charging document unsealed upon oral motion of the United States
Detention: 0Defendant to be detained pending trial pursuant to pretrial detention order D Defendant did not contest detention at this time
Plaintiff Witness _ _ _ _ _ __ _ __ _ __ _ _ _ _ __ _ _ __                              0 Detention is moot - serving state sentence
Defendant Witness                                                                           0 Home Incarceration
DOR D Secured with _ _ _ _ _ _ __ __ __ O Electronic MonitorOOther 0 Home Detention 0 Curfew
                                                            0Location Monitoring
Special Conditions ofRelease:OPretrial/Probation SupervisionO Drug testing & Treatment 0 maintain employment & verify
Orefrain from all/excessive alcohol Onarcotic drugs unless prescribed0use/possession of firearms 0Travel Restricted to
D no contact with any potential victim or witness, to include co-defendants 0 resolve all outstanding warrants

 Pretrial Bond Violation Hearing:
0 bond revoked - defendant detained pending trial Obond continued Obond m o d i f i e d : - - - - - - - - - - - - - - - -

Preliminary Exam Hearing set _ _ _ _ __ _ _ _ __
Preliminary Exam:OProbable Cause found; Onot found; D waived;O bond continued/denied
AUSA Witnesses:_ _ _ _ _ _ _ _ __         Defendant W i t n e s s e s : - - - - - - - - - - -

AUSA Exhibits: _ _ _ _ _ _ _ _ __                  Defendant E x h i b i t s : - - - - - - - - - - - -

Arraignment on 0 Indictment         O   Superseding Indictment 0 Information D Misdemeanor Information:
Defendant waives reading 0                                  Defendant pleads: D GUILTY 0 NOT GUILTY
D PSI ordered                                                 0Sentencing set f o r - - - - - - - - - - - - - -
D Case to proceed before

Removal Hearing (Rule Sc or Rule 32.1):
D Defendant waives Identity Hearing               D Defendant waives Detention Hearing in this district
D Defendant waives Preliminary Hearing in this district
D Commitment to Another District Ordered                Removed to
                                                                   - - -- - -- -- - - - -- - -
0 Probable Cause Found

 Remarks:
